Citation Nr: 1451343	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for Tietze's Syndrome (costochondritis) on an extra-schedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to January 1970.

He appealed to the Board of Veterans Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with his claims file, so is of record.

In a subsequent April 2011 decision and remand, in pertinent part, the Board denied the Veteran's claim for a rating higher than 10 percent for his Tietze's Syndrome on a schedular basis, therefore, his entitlement to additional compensation for this service-connected disability on this ground is no longer at issue.  However, the Board instead remanded his claim for a higher rating for this disability on an extra-schedular basis, also his derivative claim of entitlement to a TDIU.

The Board again remanded these claims in August 2012 for still further development and consideration, including obtaining additional private treatment records and for a VA compensation examination reassessing the severity of the Tietze's Syndrome, including in terms of its effect on the Veteran's employability.

Regrettably, these claims require even more development before being decided on appeal, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding - rather than deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In the post-remand brief dated in September 2014, the Veteran's representative alleged the Tietze's Syndrome had worsened considerably.  And although, as already mentioned, the Board's prior August 2012 remand had resulted in the Veteran being reexamined to reassess the severity of this service-connected disability, the representative argued that that most recent VA examination in October 2012 had not taken into consideration all of the Veteran's symptoms, including especially the extent of occupational and social impairment caused by his reportedly worsened condition, which, in turn, according to the representative, are sufficient to warrant a derivative TDIU.

As discussed previously, pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board may not assign an extra-schedular rating in the first instance, but it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

With regards to his derivative claim of entitlement to a TDIU, as the Board has previously discussed, the Veteran's sole service-connected disability is his Tietze's Syndrome, which has been rated as 10-percent disabling effectively since September 14, 1999.  Although he does not have a sufficient rating, at least as of the moment, to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, he can still show his entitlement to this benefit by establishing his unemployability on account of this disability under the alternative special provisions of § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111; Bagwell, 9 Vet. App. at 238-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996), Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

According to 38 C.F.R. § 4.16(b), the rating agency should refer to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of the service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).


The Veteran testified during his February 2011 Travel Board hearing that his Tietze's Syndrome caused such symptoms as chest pain, erratic breathing, and exacerbation of pain when using his left arm in particular.  The October 2012 VA compensation examiner did not however discuss these symptoms, including in the context of their consequent effect on the Veteran's employability, therefore that examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides an examination for the purpose of eliciting evidence, then the examination must be adequate).

Moreover, given the allegation this disability has worsened even since that October 2012 VA compensation examination, another examination is needed, regardless, to assist in determining whether this disability is indeed continuing to get worse.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

After providing this necessary additional examination, these claims must then be referred to the Under Secretary for Benefits or the Director of the C&P Service for consideration on extra-schedular bases under the special provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination reassessing the severity of the Veteran's service-connected Tietze's Syndrome, including especially the functional impairment caused solely by this service-connected disability on his capacity to obtain and maintain employment (physical or sedentary) that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, etc., but not his age or disabilities that are not service connected.  His sole service-connected disability is his Tietze's Syndrome.

To facilitate making this important determination, the examiner must be provided the claims file, including a complete copy of this remand and those prior, and given opportunity to review the Veteran's medical and occupational histories.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

2.  Next refer this case to the Under Secretary for Benefits or to the Director of the C&P Service for consideration of a rating higher than 10 percent for the Veteran's service-connected Tietze's Syndrome on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and a TDIU on an 
extra-schedular basis under § 4.16(b).

3.  If additional compensation is not granted to the Veteran's satisfaction, even on this additional 
extra-schedular basis, then send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

